DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 05/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No.: 2017/0137581 A1 in view of Chmelir U.S. Patent Number 5,264,471 and optionally further in view of Tada et al. U.S. Patent Application Publication No.: 2018/0185820 A1.
Park et al. discloses a method for preparing a superabsorbent polymer including a) preparing a hydrogel phase polymer by thermopolymerizing or photopolymerizing a monomer composition including a water-soluble ethylenically unsaturated monomer and a polymerization initiator; b) chopping the hydrogel phase polymer; c) adding particles having properties of the following i) and ii) to the chopped hydrogel phase polymer; d) chopping the particle-added hydrogel phase polymer again; e) drying the hydrogel phase polymer; f) milling the dried hydrogel phase polymer; g) adding a surface crosslinking agent to the milled hydrogel phase polymer; and h) carrying out a surface crosslinking reaction. i) BET specific surface area of 300 m.sup.2/g to 1500 m.sup.2/g, ii) Porosity of 50% or greater, see abstract, claims and examples. In paragraphs [0045]-[0046] Park et al. discloses that the particles added in step can be inorganic particles, organic polymer particles or combinations thereof. 
Park et al. differ from applicant’s claimed invention in that it does not directly disclosed wherein the particles, such as organic polymer particles, are selected from applicant’s claimed one or more of fibers of a fluff pulp (i.e. cellulose fluff pulp) and a synthetic polymer fiber as set forth in step d) of independent claim 1.
Chmelir discloses a process for the production of absorbers for water, aqueous solutions and body liquids, the absorbers consisting of at least two components A and B, whereby component A is at least a water-swellable synthetic polymer or copolymer, and component B is at least a natural or synthetic compound being present at normal temperature as a pourable powder which is highly or at least partially soluble, in water, or as a liquid. The present invention is characterized by the fact that component B is added in the form of a powder, a liquid or as a solution to component A during the end phase of the production process thereof after a polymer reaction degree of 90%, preferably 95% is attained, that is mixed with the polymer gel of component A and, in order to obtain a powdery, pourable end product, is dried, if necessary, and ground. The invention further relates to the use of said absorbers for the absorption and/or retention of water and/or aqueous solutions and for the subsequent controlled release of water and the substances contained in the swollen polymer gel and soluble in the aqueous medium (component B) to other bodies, preferably to plants, as nutrients for various cultures, and in the controlled dosage of nutrients and drugs, see abstract.
In column 4, Lines 44-66 and Examples 5-6, Chmelir discloses the feature in which fibers having a length of 0.1 mm to 60 mm are added in combination with component B, and are mixed with the chopped polymer gel. Also see column 5, line 62 to column 6, line 23 and Examples 1-2 of Chmelir for the method of making the water-absorbing polymer. In Examples 5, 6 and 10-12 Chmelir discloses the feature in which cellulose fibers are added in an amount of 19.4% to 33.6% with respect to 100 parts by weight of the polymer gel. Said cellulose fiber concentration amounts of Examples 5-6 and 10-12, are set forth as specific embodiments, but are not limiting according to Chmelir’s invention. Please note that Chmelir’s method seems to be one of physically admixing the chopped polymer gel with the cellulose fibers. There does not seem to be a direct disclosure to wherein said physical admixture undergoes a further chopping step as claimed in applicant’s process step e). 
It would have been obvious to one having ordinary skill in the art to use Chmelir disclosure that cellulose short fibers having a length of 0.1 mm to 60 mm are well known to be admixed with water absorbing chopped polymer gels as strong motivation to actually use said cellulose short fibers having a length of 0.1 mm to 60 mm as the particles as set forth in Park et al.’s method step c). As stated above in paragraphs [0045]-[0046] the particles of Park et al.’s invention can be organic polymers. When such a substitution is made, applicant’s invention is unpatentable because Park et al.’s process step d) is chopping the mixture of the polymer gel and cellulose fibers.
The said combination of Park et al. in view of Chmelir can optionally be taken in view of Tada et al.’s disclosure that water absorbing gels can be mixed with 3 wt% or less of pulp and/or thermoplastic fibers, see paragraphs [0336] and [0040] as additional motivation to actually add cellulose pulp and/or thermoplastic fibers to the chopped water absorbing gel of Park et al.’s invention which subsequently undergoes a second chopping step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764